Title: Editorial Note: Jefferson’s Reports of Balloting in the House of Representatives
From: 
To: 


    Jefferson’s Reports of Balloting in the House of RepresentativesEditorial Note
    On 12 Feb. Jefferson sent copies of Thomas Paine’s Compact Maritime, newly printed from manuscripts received in January, to eleven of his friends in Virginia. He accompanied at least some, and presumably all, of the pamphlets with brief letters, written at 7:00 a.m. and updated in a postscript at 1:00 p.m., in which he gave a succinct account of the progress of voting in the House of Representatives to choose the president of the United States. After the two houses of Congress had witnessed the counting of the electoral votes in the Senate chamber on Wednesday, 11 Feb., and the tie between Jefferson and Burr became official, the members of the House withdrew to their chamber and, in accordance with the rules they had adopted on 9 Feb., postponed all other business to proceed with voting by states to break the tie. After seven votes, each yielding eight states for Jefferson, six for Burr, and two divided, the House stopped for an hour, then balloted eight more times in succession. Resuming with the sixteenth tally at 9:00 p.m., the representatives then voted at one-hour intervals through the night except for the 22d canvass, which was taken at 2:30 in the morning of 12 Feb. rather than 3:00, giving a longer respite before the resumption of balloting at 4:00 a.m. The 26th ballot came at 7:00 a.m. and the 27th an hour later. The House voted for the 28th time, still with the same results, at noon, then broke until 11:00 a.m. on Friday, 13 Feb., as Jefferson reported in the postscript to his early-morning letters. Subsequently the House voted once on Friday without breaking the impasse, four times at hourly intervals on Saturday afternoon, and once at noon on Monday. Gathering again at noon on Tuesday, 17 Feb., the House took another ballot with no change in the result. An hour later, on the 36th ballot, the votes of ten states went to Jefferson and the balloting was over (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 3:796–803; Carlos Martínez de Irujo to TJ, at 9 Feb. above).
Jefferson pressed a copy of one of the short letters he wrote early on the 12th, one addressed to Philip Norborne Nicholas (Document I). On that copy and in his epistolary record in SJL he listed the people to whom he sent the letters and the pamphlet. Although the pressed copy lacks the postscript that appears, with slight variation, on each of four extant recipients’ copies  see below), Jefferson most likely added the P.S. to all the letters, including the one to Nicholas that he had already pressed for his files. He may have penned the batch of letters before designating their recipients: in the surviving examples, including the press copy, spacing in the salutation lines suggests that he inserted each addressee’s name after writing the letter, and for Madison, Monroe, and Thomas Mann Randolph he added personalized good wishes to a sentence that had previously ended with a full stop (Documents ii-iv). For the enclosure to the letters, Compact Maritime, see Paine’s letters of 1, 6, and [16] Oct. 1800.
